Citation Nr: 1521245	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for tinnitus currently evaluated as 10 percent disabling.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to an increased evaluation for adjustment mood disorder currently evaluated as 30 percent disabling.

(The issue of entitlement to reimbursement of unauthorized medical expenses for services rendered by The Villages Regional Hospital on October 31, 2012 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a May 2013 rating decision by the St. Petersburg, Florida RO.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a May 2013 rating decision, the Veteran was denied an increased evaluation for his diabetes mellitus and tinnitus.  The May 2013 rating decision also denied the Veteran's claim for special monthly compensation for loss of use of a creative organ, and claims for service connection for ischemic heart disease, and erectile dysfunction.  A submission from the Veteran's representative received in August 2013 stated that a Notice of Disagreement (NOD) to the May 2013 rating decision was sent in June 2013.  However, the submission was returned to sender by the United States Postal Service.  The Veteran's representative included the returned documentation and the NOD dated from June 2013.  

No subsequent action was taken such as supplying the Veteran with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issues of an increased evaluation for his diabetes mellitus, and tinnitus; special monthly compensation for loss of use of a creative organ; and service connection for ischemic heart disease, and erectile dysfunction.

In a May 2014 submission from the Veteran's representative, the Veteran requested a travel Board hearing for his appeal of the January 2010 rating decision which denied an increased evaluation for the Veteran's adjustment mood disorder.  Thereafter, in a July 2014 letter, the Veteran's representative indicated that the Veteran instead wanted a videoconference hearing.   Accordingly, a remand is necessary in order to reschedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a SOC with respect to the issues of an increased evaluation for diabetes mellitus, and tinnitus; entitlement to special monthly compensation for loss of use of a creative organ; and entitlement to service connection for ischemic heart disease and erectile dysfunction. The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.

2.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO in St. Petersburg, Florida.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

